MEMORANDUM **
This appeal from the district court’s order denying without prejudice appellant’s ex parte motion to modify a preliminary injunction comes to us for review under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.1
We express no view on the merits of the complaint. Our sole inquiry is whether the district court abused its discretion in denying appellant’s motion to modify the previous award of preliminary injunctive relief. See Gregorio T. v. Wilson, 59 F.3d 1002, 1004-05 (9th Cir.1995). The record before us shows that the court did not abuse its discretion in denying the ex parte motion without prejudice to the filing of a properly noticed motion. Accordingly, the court’s order denying the ex parte motion to modify the preliminary injunction is affirmed. All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Appellee’s motion to file a late answering brief is granted. The answering brief received April 10, 2007 is ordered filed.